Case: 16-30056       Document: 00513648943         Page: 1     Date Filed: 08/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                       No. 16-30056                                FILED
                                                                             August 23, 2016
                                                                              Lyle W. Cayce
DARRYL J. STERLING,                                                                Clerk

                                                  Petitioner-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:11-CV-449


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Darryl Sterling, Louisiana prisoner # 306435, seeks a certificate of
appealability to appeal the district court’s denial of his motion for relief from
judgment under Federal Rule of Civil Procedure 60(b).
       “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.1987). A timely
notice of appeal is a jurisdictional requirement in a civil case. Bowles v.
Russell, 551 U.S. 205, 214 (2007). Sterling had 30 days, or until January 15,


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-30056      Document: 00513648943     Page: 2   Date Filed: 08/23/2016


                                   No. 16-30056

2016, to file a timely notice of appeal. See Fed. R. App. P. 4(a)(1)(A). He did
not file a notice of appeal until after this appeal period expired. He also does
not certify that he placed his notice of appeal in the prison mail system “on or
before the last day for filing.”    Fed. R. App. P. 25(a)(2)(C).      Indeed, the
certificate of service accompanying Sterling’s notice of appeal states that he
placed that notice in the prison mail system on January 18, 2016. Finally,
Sterling “filed no motion to excuse the delay under Fed. R. App. P. 4(a)(5).”
Henry v. Estelle, 688 F.2d 407, 407 (5th Cir. 1982); see Mann v. Lynaugh, 840
F.2d 1194, 1198–99 & n.4 (5th Cir. 1988).
      Because Sterling did not file a timely notice of appeal, Sterling’s motion
for a certificate of appealability is DENIED, and the appeal is DISMISSED for
lack of jurisdiction.




                                        2